         4:20-bk-12612 Doc#: 29 Filed: 12/08/20 Entered: 12/08/20 13:29:21 Page 1 of 1

Form nhrg
                                    UNITED STATES BANKRUPTCY COURT

                                              Eastern District of Arkansas


In Re:      Ivor Mueller
            Debtor
                                                                                   Case No.: 4:20−bk−12612
                                                                                   Chapter: 7
                                                                                   Judge: Phyllis M. Jones

PLEASE TAKE NOTICE that a Telephonic Hearing has been scheduled before Judge Phyllis M. Jones at

Telephonic Hearing

on 1/14/21 at 09:30 AM

to consider and act upon the following:

28 − Motion for Protective Order Filed by Mickey Lynn Stevens on behalf of Ivor Mueller (Stevens, Mickey)


Attorneys are directed to contact the Courtroom Deputy as soon as possible prior to hearing if this matter will
require more than 30 minutes to be heard.

HEARINGS INVOLVING A REQUEST TO MODIFY THE STAY:
For compelling reasons, the Court hereby orders that the automatic stay shall remain in effect pending the outcome of
the above−scheduled hearing, in accordance with 11 U.S.C. §362(e).

If you will be presenting evidence, the courtrooms are equipped with evidence presentation equipment. Please contact
the Courtroom Deputy, at 501−918−5642, if you would like to schedule a short training session before court.

If you will be introducing exhibits, please bring a copy for the staff attorney.

PLEASE NOTE THAT CELL PHONES WITH A CAMERA ARE NOT PERMITTED IN THE COURTHOUSE
WITHOUT A COURTHOUSE TECHNOLOGY PERMIT.

TELEPHONIC DIAL−IN INSTRUCTIONS: Please call 888−273−3658. When prompted for access code enter:
2381783#. When prompted to do so, please say your name clearly. It is preferred that you NOT use a speaker phone.
The Judge will come on the line once all parties have been secured and the recording will begin.


Dated: 12/8/20
                                                        Linda McCormack, Clerk
                                                        By:
                                                        Lisa McDaniel
                                                        Deputy Clerk
